Exhibit 10.1

GLOBAL SUPPLY, LICENSE, AND COMMERCIALIZATION AGREEMENT
BY AND AMONG
GUANGZHOU INTER-PACIFIC ARTS CORP.,
VIASPACE GREEN ENERGY INC.,
AND
VIASPACE INC.

March 28, 2016

GLOBAL SUPPLY, LICENSE, AND
COMMERCIALIZATION AGREEMENT

THIS GLOBAL SUPPLY, LICENSE, AND COMMERCIALIZATION AGREEMENT (the “Agreement”)
is entered into as of the 28th day of March 2016 (the “Effective Date”) by and
among Guangzhou Inter-Pacific Arts Corp., a Chinese wholly-owned foreign
enterprise registered in Guangdong province (“IPA”), VIASPACE Green Energy,
Inc., a British Virgin Islands company (“VGE”) and VIASPACE Inc., a corporation
organized under the laws of the State of Nevada, with offices located within the
State of California (“VIASPACE”). IPA, VGE, and VIASPACE are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.” Except as
otherwise defined within this Agreement, capitalized terms and phrases shall
have the meaning ascribed thereto in the VGE-VIASPACE Agreement as defined
below.

RECITALS:

IPA and VGE entered into a certain Supply and Commercialization Agreement dated
September 30, 2012 regarding a license and supply arrangement between IPA and
VGE regarding Giant King Grass (“IPA-VGE Agreement”).

VGE and VIASPACE also entered into a certain Supply and Commercialization
Agreement dated September 30, 2012 regarding a license and supply arrangement
between VGE and VIASPACE regarding Giant King Grass (“VGE-VIASPACE Agreement”).

IPA controls certain know-how and other rights related to Giant King Grasses.
VIASPACE has garnered considerable knowledge and experience in promoting and
marketing Giant King Grasses, and since VIASPACE entered into the VGE-VIASPACE
Agreement, VIASPACE’s business has developed such that the Parties believe that
the subordination of the IPA-VGE Agreement and the termination of the
VGE-VIASPACE Agreement and execution of this new Global Supply, License, and
Commercialization Agreement regarding Giant King Grasses would be desirable and
beneficial to all the Parties. On and subject to the terms and conditions set
forth herein, the Parties therefore desire to provide for the supply and
commercialization of Giant King Grasses as described herein.

NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby enter into this Agreement:

ARTICLE 1
TERMINATION AND SURVIVAL OF
EXISTING AGREEMENTS

1.1 Termination of VGE-VIASPACE Agreement. The Parties agree that the
VGE-VIASPACE Agreement and all terms set forth therein, including without
limitation, Section 10.4 of the VGE-VIASPACE Agreement and all other terms
intended to survive the termination of such agreement, shall be terminated as of
the Effective Date of this Agreement.

1.2 Subordination of IPA-VGE Agreement. The Parties agree that the IPA-VGE
Agreement and all terms set forth therein, including without limitation,
Section 10.4 of the IPA-VGE Agreement and all other terms intended to survive
the termination of such agreement, shall be made subordinate to this Agreement
as of the Effective Date of this Agreement. Any term of the IPA-VGE agreement
that is in conflict with this Agreement shall be construed in the sense that the
conflict is eliminated, or if such a construction is not possible the offending
term of the IPA-VGE agreement shall be terminated. In no case shall the force or
effect of this agreement be limited by the IPA-VGE agreement.

ARTICLE 2
GRANT OF LICENSE AND
INTELLECTUAL PROPERTY SHARING

2.1 Definitions.

2.1.1 “Giant King Grasses” or “GKG” shall mean the three (3) types of high
yield, non-genetically modified, grasses that were received and licensed by IPA
China under the license entered into by and between IPA and its licensor *****.

2.1.2 “Commercialization” or “Commercialize” shall mean to import, export, grow,
propagate, use, sell, market, package, label, process or distribute a product,
plant, or material.

2.1.3 “IPA Territory” shall mean Cambodia, the People’s Republic of China,
Taiwan Thailand, Myanmar, Malaysia, Laos, Vietnam, and Singapore.

2.1.4 “VIASPACE Territory” shall mean the world other than IPA Territory.

2.1.5 Intentionally Deleted This Paragraph.

2.1.6 “Net Sales” means, for any period, the aggregate gross amounts invoiced
for sales of Giant King Grasses or any product derived therefrom, less good
faith estimates of the following deductions to the extent specifically relating
to sales and normal and customary for a product of the nature of Giant King
Grass and evidenced by independent substantiation, which shall be adjusted to
actual on a periodic basis (no less frequently than annually):

(a) Credits or allowances actually granted for damaged Giant King Grass, returns
or rejections of Giant King Grass, chargebacks, price adjustments and billing
errors taken within 12 months of the initial sale to which they relate, each to
the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

(b) Normal and customary trade, cash and quantity discounts, allowances and
credits, in amounts customary in the trade not to exceed Seven Percent (7%) of
the invoice amount actually paid or granted in respect of each such sale, each
to the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

(c) Commissions to third parties provided they are commercially reasonable;

(d) Sales taxes, VAT and other taxes applied to the sale of Giant King Grass to
the extent included in the gross amount invoiced; and

An allowance for bad debt, which shall in no event be greater than an amount
reasonably approved by VIASPACE’s independent auditors.

2.1.7 If either IPA or VIASPACE wish to commercialize a project in the other
party’s “Territory”, the project must be mutually approved by both parties
60 days in advance and the party outside its territory will pay the other party
a 3% royalty fee on all Net Sales for the life of the project.

2.2 IPA Grant of License. IPA grants to VIASPACE an exclusive, perpetual license
(“IPA-VIASPACE License”) under this Agreement to Commercialize GKG. IPA grants
to VIASPACE all rights within the scope of rights and covenants granted to IPA
under either (or both of) the Parent License or Grandparent License, as the case
may be, as well as any subsequent rights granted to IPA (or acquired by IPA)
with respect to GKG. IPA further grants to VIASPACE the right to use and market
the name Giant King Grass, Giant King Grasses, or GKG, or GKGs, as well as any
and all grasses development information and process information and growing and
propagation techniques relating to GKG. The IPA-VIASPACE License granted under
this Agreement is personal to VIASPACE, with no right whatsoever to assign or
otherwise grant any interest therein to any Third Party, without the prior
written consent of IPA The previous sentence does not limit the ability of
VIASPACE to continue to license the right to grow and commercialize GKG to its
clients anywhere within its region without prior IPA notice or consent.

2.2.1 Rights Within Territories. VIASPACE shall be permitted to Commercialize,
and also to license third parties to Commercialize, GKG anywhere within VIASPACE
Territory and to sell, or authorize third parties to sell, GKG or GKG derived
products anywhere worldwide except in and to IPA Territory. Provided that this
paragraph shall not impair the geographic rights of existing VIASPACE licensees
beyond any restrictions already in their contracts. IPA agrees not to
Commercialize GKG anywhere in the world except in the IPA Territory. The
IPA-VIASPACE License shall not limit the rights of IPA within the IPA Territory
to Commercialize GKG, appoint additional persons or entities as licensees of
GKG, subcontract any such rights to, or otherwise enter into any arrangement
whatsoever with any person or entity with respect to GKG or otherwise deal in or
with GKG.

2.2.2 Royalty Payments. VIASPACE shall owe royalty payments only on the Net
Sales of the three grasses licensed. *****

2.2.3 License Term. The IPA-VIASPACE License shall be perpetual unless or until
this Agreement is terminated as permitted under this Agreement.

2.2.4 VIASPACE Sublicensing Permitted. Subject to Section 4.3 of this Agreement,
VIASPACE shall have the right to grant sublicenses within the VIASPACE Territory
for all or part of the rights granted to it under the IPA-VIASPACE License.

2.2.5. IPA Licensing to VGE Permitted. IPA shall be permitted to grant to VGE
any licenses to Commercialize GKG within the IPA Territory.

2.3 Ownership of GKG. As among the parties, IPA owns and shall retain all right,
title, and interest in and to Giant King Grasses, and any and all other
intellectual property relating thereto, whether in or outside of the VIASPACE
Territory. However, VIASPACE shall own and retain all right, title, and interest
in and to any grasses, any and all other intellectual property relating thereto,
whether in or outside of VIASPACE Territory, resulting from modifications or
improvements to Giant King Grasses that are created, invented, or otherwise
developed by VIASPACE or any director, employee, contractor, or agent of
VIASPACE.

2.4 Maintenance of Parent License. IPA agrees to use commercially reasonable
efforts to maintain the Parent License in accordance with its terms and
condition.

2.5 VIASPACE must stay current on royalty payments and continue to actively
market GKG throughout the term of the license using reasonable commercial
efforts. If an arbitrator that is mutually agreed to determines that VIASPACE is
more than nine months in arrears on royalty payments or not taking commercially
reasonable steps to market GKG, the exclusivity provision of this license will
expire. However, VIASPACE’s license itself will continue without the exclusivity
provision.

ARTICLE 3
(INTENTIONALLY DELETED)

ARTICLE 4
COMMERCIALIZATION

4.1 In General. VIASPACE, at its sole cost and expense, shall use commercially
reasonable efforts to Commercialize GKG throughout the VIASPACE Territory, which
efforts shall include, without limitation, preparing marketing materials for GKG
and providing appropriate incentives consistent with its normal and lawful
business practices to sales representatives involved in the Commercialization of
GKG. VIASPACE shall further be responsible for booking sales of, warehousing,
and distributing GKG in the VIASPACE Territory. If IPA or VGE receives any
expressions of interest or orders for use of GKG in the VIASPACE Territory, it
shall refer such expressions of interest or orders to VIASPACE. If VIASPACE
receives any expressions of interest or orders for use of GKG in the IPA
Territory, it shall refer such expressions of interest or orders to IPA.
VIASPACE shall be solely responsible for handling all returns and all aspects of
order processing, invoicing, and collection, distribution, inventory, and
receivables of GKG as such matters pertain to its Commercialization within the
VIASPACE Territory.

4.2 Sharing of Intellectual Property and Commercialization Efforts. The parties
shall also share in each other’s efforts to Commercialize GKG and shall not,
when requested, withhold from any other party any information related to their
efforts to Commercialize GKG, including, but not limited to marketing
strategies, customer lists, or grasses development information, process
information, and growing and propagation techniques relating to GKG.

4.3 Customer Resale of GKG Prohibited. The Parties agree not to permit any of
their customers or any other third parties who purchase or sublicense or
otherwise acquire GKG from them to resell, distribute, or sublicense any such
GKG to any other person or entity outside of their territory.

ARTICLE 5
CONFIDENTIALITY

5.1 Confidentiality. “Confidential Information” shall mean any and all
technical, financial, business and other information, including, without
limitation, trade secrets, that is (a) of tangible or intangible value to the
disclosing Party, or (b) otherwise clearly marked or stated to be by the
disclosing Party as confidential at the time of disclosure. Except as and to the
extent related to the discharge of its duties and obligations under this
Agreement, each Party agrees that all Confidential Information disclosed by any
other Party at any time, including Confidential Information provided prior to
the date of this Agreement, shall be received and maintained in strict
confidence, shall not be used for any purpose whatsoever, and shall not be
disclosed to any third party (including, without limitation in connection with
any publications, presentations or other disclosures) other than by written
permission from the Party initially disclosing the Confidential Information.
This confidentiality provision shall survive for a period of five (5) years
following the termination or expiration of this Agreement; except, however, that
in the case of Confidential Information that otherwise constitutes a trade
secret to the disclosing Party, the receiving Party agrees that it shall in no
event disclose any such information to third parties for the period during which
any such information shall continue to constitute a trade secret under
applicable law.

5.2 Return of Confidential Information. The receiving Party shall keep the
Confidential Information owned or in which rights are held by the disclosing
Party in appropriately secure locations. Upon the expiration or termination of
this Agreement, any and all such Confidential Information possessed in tangible
form by the receiving Party, shall, upon written request, be immediately
returned to the disclosing Party (or destroyed if so requested) and not retained
by the receiving Party.

5.3 Ancillary Agreement. This Article 4 shall be construed as an agreement
ancillary to the other provisions of this Agreement, and the existence of any
claim or cause of action of one party against the other, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of this Article.

ARTICLE 6
TERM; TERMINATION

6.1 Term. Unless sooner terminated as otherwise provided in this Agreement, the
term of this Agreement shall commence on the Effective Date and shall continue
in full force and effect in perpetuity.

6.2 Grounds for Termination.

6.2.1 Termination by Mutual Agreement. This Agreement may be terminated by
mutual written agreement of the Parties.

6.2.2 Termination For Cause. IPA or VIASPACE may terminate this Agreement for
cause only if the other Party materially breaches this Agreement, which breach
is not cured to the reasonable satisfaction of the non-breaching party within
ninety (90) days after written notice from the non-breaching Party specifying
the material breach and after conclusion of the mediation procedures set forth
in Section 8.4 below.

6.2.3 Termination for Insolvency. To the extent permitted by applicable laws,
any Party may terminate this Agreement upon written notice to the other Parties
on or after the occurrence of any of the following events: (i) the appointment
of a trustee, receiver or custodian for all or substantially all of the property
of any of the other Parties, which appointment is not dismissed within ninety
(90) days, (ii) the filing of a petition for relief in bankruptcy by any of the
other Parties on its own behalf, or the filing of any such petition against any
of the other Parties if the proceeding is not dismissed or withdrawn within
ninety (90) days thereafter, or (iii) insolvency, dissolution or liquidation of
or an assignment for the benefit of creditors by a Party.

6.2.4 Termination of Parent or Grandparent License. If by virtue of any
termination of either the Parent License or Grandparent License, IPA is unable
to otherwise perform its material obligations hereunder, this Agreement may be
terminated by VIASPACE upon ten (10) days written notice.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES;
INDEMNIFICATION; LIMITATION ON LIABILITY

7.1 Compliance with Laws. The Parties agree that they shall comply in all
material respects with all laws, regulations and standards applicable to the
Commercialization of GKG, including, without limitation, the handling, storage,
marketing, distribution and sale thereof. Subject to the foregoing, the Parties
agree not to do anything that would materially adversely affect the reputation
of GKG.

7.2 Representations and Warranties.

7.2.1 Each of the Parties represents and warrants that no right, claim,
liability, obligation, demand, damage, action or cause of action, or any part
thereof, of any kind or nature covered by this Agreement, has been sold,
assigned, granted, or otherwise transferred to any other person or entity.

7.2.2 Each Party represents and warrants that it has no claims to any royalties
or payments under any existing or terminated agreements between or among any of
the Parties that it will pursue.

7.2.3 Each of the Parties represents and warrants that each has read and
understands this Agreement, and that no promise, inducement, representation, or
agreement not expressly set forth herein has been made to them in connection
with this Agreement. Each of the Parties agrees that, prior to the execution of
this Agreement, it has apprised itself of sufficient relevant data, through
resources of its own selection, and has consulted with its respective counsel,
in order that it might intelligently exercise its judgment in deciding whether
to execute this Agreement. The Parties agree that this Agreement is executed
voluntarily and without duress or undue influence of any nature whatsoever.

7.2.4 Each individual executing this Agreement on behalf of a Party represents
and warrants that he or she is a duly authorized representative of that Party
with full power and authority to bind it to each and every term and condition
hereof, and that the Party on whose behalf he or she is signing has taken all
steps necessary to authorize and approve his, her, or its entering into and
binding himself, herself, or itself to each and every term and condition of this
Agreement and any documentation to be delivered in connection therewith.

7.3 Indemnification by the Parties. The Parties shall indemnify and hold
harmless each other Party and each of their affiliates and each director,
officer, employee, agent, successor and assign and each such affiliate
(collectively, the “Indemnified Parties”), from, against and in respect of any
and all actions and any liabilities, losses, costs (including costs of
investigation, defense and enforcement of this Agreement), damages, fines,
penalties, expenses or amounts paid in settlement (in each case, including
reasonably and actually incurred attorneys’ and experts fees and expenses) of
any such actions asserted by a third party against any of the Indemnified
Parties as a result of, arising out of or relating to, directly or indirectly,
any one or all of the following: (i) GKG, including, without limitation, the
manufacturing, supply, marketing, sale, distribution or other Commercialization
of GKG, improvement or process thereof; (ii) any breach of, or inaccuracy in,
any representation or warranty made under this Agreement; or (iii) any breach or
violation of any covenant or agreement (including under this Section) under or
pursuant to this Agreement.

7.4 Indemnification Claims. A person entitled to indemnification under this
Section (an “Entitled Party”) shall give prompt written notification to the
person from whom indemnification is sought (the “Indemnifying Party”) of the
commencement of any action, suit or proceeding relating to a third party claim
for which indemnification may be sought or, if earlier, upon the assertion of
any such claim by a third party (it being understood and agreed, however, that
the failure by an Entitled Party to give notice of a third party claim as
provided in this Section shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice).

7.4.1 Assumption of Defense. Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Entitled Party, assume control of the defense of such action, suit, proceeding
or claim. If the Indemnifying Party does not assume control of such defense, the
Entitled Party shall control such defense.

The Party not controlling such defense may participate therein at its own
expense; provided, however, that if the Indemnifying Party assumes control of
such defense and the Entitled Party reasonably concludes, based on advice from
counsel, that the Indemnifying Party and the Entitled Party have conflicting
interests with respect to such action, suit, proceeding or claim, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
counsel to the Entitled Party solely in connection therewith; provided, further,
that in no event shall the Indemnifying Party be responsible for the fees and
expenses of more than one counsel in any one jurisdiction for all Entitled
Parties.

The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

The Entitled Party shall not agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, delayed, denied or
conditioned. The Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim or consent to any judgment in respect thereof
that does not include a complete and unconditional release of the Entitled Party
from all liability with respect thereto or that imposes any liability or
obligation on the Entitled Party without the prior written consent of the
Entitled Party.

7.5 Insurance. Each Party shall, at its sole cost and expense, obtain and keep
in force for the duration of this Agreement general liability insurance. Upon
written request, each Party shall furnish to the other Party a certificate of
insurance signed by an authorized representative of such Party’s insurance
underwriter evidencing the insurance coverage required by this Agreement and
providing, to the extent feasible, for at least thirty (30) days’ prior written
notice to the other Party of any cancellation, termination, material change or
reduction of such insurance coverage.

7.6 Disclaimers. EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT, INCLUDING THIS
ARTICLE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE PRODUCTS, EXPRESS OR IMPLIED, IN ANY MANNER AND EITHER IN FACT OR BY
OPERATION OF LAW, AND SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, COURSE OF DEALING, COURSE OF PERFORMANCE,
USAGE OF TRADE OR NONINFRINGEMENT. Without limiting the foregoing, the Parties
acknowledge that they have not and are not relying upon any implied warranty of
any kind or upon any representation or warranty except as expressly warranted in
this Agreement.

7.7 Limitation on Liability. EXCEPT TO THE EXTENT ARISING OUT OF ANY
(a) VIOLATION OF THE OTHER PARTIES’ INTELLECTUAL PROPERTY RIGHTS, (b) CRIMINAL
VIOLATION OF APPLICABLE LAWS, (c) GROSS NEGLIGENCE, FRAUD OR INTENTIONAL OR
WILFUL MISCONDUCT (d) OR DISCLOSURE OF CONFIDENTIAL INFORMATION IN BREACH OF
THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR EXEMPLARY,
INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY TYPE OR
AMOUNT (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) ARISING OUT OF ITS BREACH
OF ANY PROVISION IN THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, THE
PERFORMANCE OR FAILURE TO PERFORM HEREUNDER), EVEN IF SUCH DAMAGES WERE
FORESEEABLE AND WHETHER SUCH DAMAGES ARISE IN TORT, IN CONTRACT OR OTHERWISE.
VGE’S AGGREGATE LIABILITY TO VIASPACE ARISING FROM THIS AGREEMENT, WHETHER IN
CONTRACT OR TORT, WILL NOT EXCEED THE AMOUNTS PAID BY VIASPACE FOR THE PURCHASE
OF PRODUCTS THAT IT IS UNABLE TO SELL WITHIN THE TERRITORY.

ARTICLE 8
MISCELLANEOUS

8.1 Force Majeure. Other than the performance obligations under Article 9 of
this Agreement, any delay in the performance of any of the duties or obligations
of either Party shall not be considered a breach of this Agreement and the time
required for performance shall be extended for a period equal to the period of
such delay, provided that such delay has been caused by or is the result of any
(a) acts of a public enemy, insurrections, riots, embargoes, failures or delays
by vendors, labor disputes, including strikes, lockouts, job actions, boycotts,
fires, explosions, floods, shortages of material or energy so long as all such
acts are without the fault or negligence of and beyond the reasonable control of
the Party claiming such excuse from performance or (b) acts of God. The Party
claiming any such excuse shall give prompt notice to the other Party of such
cause, and shall promptly take whatever reasonable steps are necessary to
relieve the effect of such cause.

8.2 Notices. All notices hereunder shall be delivered as follows: (a) by
facsimile and confirmed by first class mail (postage prepaid); (b) by registered
or certified mail (postage prepaid); or (c) by overnight courier service, to the
following addresses of the respective Parties:

     
If to VIASPACE, to:
  If to VGE or IPA, to:
VIASPACE, Inc.
382 N. Lemon Ave., Suite 364
Walnut, CA 91789
Telephone: 626-768-3360
Facsimile: 626-578-9063
ATTN: Chief Executive Officer
  VIASPACE Green Energy, Inc. or Guangzhou
Inter-Pacific Arts Corp.
Mr. Sung Chang
131 Bells Ferry Lane
Marietta, Georgia 30066
ATTN: President



Notices shall be effective upon receipt if delivered personally or by facsimile
and confirmed by first class mail, on the third business day following the date
of registered or certified mailing or on the first business day following the
date of delivery to the overnight courier. A Party may change its address listed
above by written notice to the other Party.

8.3 Governing Law. The laws of the State of Georgia, United States of America
shall govern this Agreement; except, however, that with respect to any dispute
that may arise under this Agreement in connection with a Party’s intellectual
property rights, such dispute shall to the extent it may be otherwise governed
by the laws of the various states, shall in such a case be governed by the laws
of the State of Georgia, disregarding such states’ conflict of law provisions.
The Parties disclaim application of the United Nations Convention on Contracts
for the International Sale of Goods.

8.4 Alternative Dispute Resolution. The Parties will attempt to settle any claim
arising out of this Agreement through good-faith negotiation. The following
process will be used to resolve disputes. The Parties will submit the dispute in
writing to a senior executive from each Party. If those attempts fail, any Party
may demand non-binding mediation, the cost of which will be shared equally by
the Parties, except that each Party will pay its own attorney’s fees. Within
thirty (30) days after written notice demanding mediation, the Parties will in
good faith choose a mutually acceptable mediator. If the dispute cannot be
resolved through mediation within ninety days, any Party may submit the dispute
to a court of competent jurisdiction. Use of any dispute resolution procedure
will not be construed under the doctrines of laches, waiver, or estoppel to
adversely affect the rights of either Party. Either Party may resort to judicial
proceedings for intellectual property disputes or if interim relief is necessary
to prevent serious and irreparable injury.

8.5 Venue and Jurisdiction. This Agreement shall be governed as to validity,
interpretation, construction, effect, and in all other respects by the laws of
the State of Georgia, without regard to the conflicts of laws principals
thereof. Each of the Parties irrevocably submits to the exclusive jurisdiction
of the courts of the State of Georgia located in the County of Cobb and the
United States District Court in and for the Northern District of Georgia for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated thereby. Each Party
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court, irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts, and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

8.6 Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY
ISSUE BY JURY.

8.7 Entire Agreement; Amendments. Unless the Parties otherwise agree in writing,
this Agreement and the attached Exhibits represent the Parties’ entire
understanding, and supersede all previous and contemporaneous agreements between
the Parties, with respect to the subject matter contained herein. Each attached
Exhibit is incorporated into this Agreement by reference. There are no promises,
terms or conditions, oral or written, expressed or implied, other than those
contained in this Agreement and/or the attached Exhibits. Except as expressly
provided in this Agreement, this Agreement and each Exhibit may be modified or
amended only by the Parties’ written agreement.

8.8 Waiver; Severability. No delay or waiver (or single or partial exercise) on
the part of either Party on any one or more occasions in exercising any right,
power or privilege hereunder shall operate as a waiver thereof or of any other
right, power or privilege hereunder. Any such waiver shall be made in writing.
If any provision of this Agreement or any Exhibit is held to be invalid or
unenforceable to any extent, then: (a) such provision shall be interpreted,
construed or reformed to the extent reasonably required to render it valid,
enforceable and consistent with the Parties’ original intent underlying such
provision and (b) such invalidity or unenforceability shall not affect any other
provision of this Agreement or any other agreement between the Parties.

8.9 Equitable Relief. Each party hereby acknowledges that its breach of this
Agreement would cause irreparable harm and significant injury to the other party
that may be difficult to ascertain and that a remedy at law would be inadequate.
Accordingly, each party shall have the right to seek and obtain injunctive
relief to enforce obligations under the Agreement in addition to any other
rights and remedies it may have, with the defending Party in such case waiving
the right it may otherwise have to requiring the posting of a bond; provided,
however, each party, shall have the right to immediately seek and obtain
injunctive relief without any written notice to the other party or if such
breach is of a nature that is not subject to cure or is otherwise based on any
violation of applicable law or a breach of any covenant pursuant to which a
Party agrees to refrain from any act under this Agreement.

8.10 Independent Contractor. The Parties are independent contractors and nothing
contained in this Agreement shall be construed to place them in the relationship
of partners, principal and agent, employer/employee or joint venture. Neither
Party shall have power or right to bind or obligate the other, nor hold itself
out as having such authority.

8.11 No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the Parties hereto any rights or remedies hereunder.

8.12 Restrictive Covenant. No Party (nor any of its affiliates) shall, except
with the prior written consent of the other, during the term of this Agreement
and for a period of two (2) years thereafter, solicit, employ or hire any
employee then employed by any other Party, or any employee that has been in any
other Party’s employ ninety (90) days prior to the date of expiration or
termination of this Agreement.

8.13 Construction; Headings. This Agreement shall be deemed to have been drafted
by all the Parties and shall not be construed against any Party as the
draftsperson hereof. All section titles or headings contained in this Agreement
are for convenience only, shall not be deemed a part hereof or thereof and shall
not affect the meaning or interpretation of this Agreement. In this Agreement,
the words “including” and “includes” shall be deemed to be followed by the
phrase “without limitation.”

8.14 Counterparts. This Agreement and any amendment hereto, may be executed in
multiple counterparts, each of which shall be deemed an original Agreement, and
all of which shall constitute a single Agreement, by and among each of the
Parties hereto.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

      VIASPACE   VGE
VIASPACE Inc.
By:/S/ HARIS BASIT
Name: Haris Basit
Title: CEO
  VIASPACE Green Energy, Inc.
By:/S/ SUNG CHANG
Name: Sung Chang
Title: President
IPA
Guangzhou Inter-Pacific Arts Corp.
By:/S/ SUNG CHANG
Name: Sung Chang
Title: President
 






***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

